Citation Nr: 1438068	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pterygium of the right eye to include as due to herbicide exposure. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach disability to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

These issues were previously remanded by the Board in January 2012 for additional development.  As pertaining to the claims to reopen the issues of pterygium of the right eye and a stomach disability, the requested development has been completed and the issues are ready for adjudication.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD and entitlement to service connection for hearing loss require additional development prior to adjudication by the Board.  Accordingly, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a September 1982 rating decision, the RO denied the claim of service connection for pterygium of the right eye.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the rating decision or submit new and material evidence within the one-year appeal period.  New and material evidence has not been submitted since the final September 1982 rating decision.

2.  In an April 2005 rating decision, the RO denied the claim to reopen a previously denied claim of service connection for a stomach disability.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the rating decision or submit new and material evidence within the one-year appeal period.  New and material evidence has not been submitted since the final April 2005 rating decision.


CONCLUSIONS OF LAW

1.  The September 1982 RO decision, which denied the Veteran's claim of service connection for pterygium of the right eye, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1982).

2.  The criteria for reopening the claim of service connection for pterygium of the right eye have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The April 2005 RO decision, which denied the Veteran's claim to reopen a previously denied claim of service connection for a stomach disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

4.  The criteria for reopening the claim of service connection for a stomach disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In a claim to reopen a previously denied claim of service connection, proper notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

December 2007 and December 2008 letters satisfied the duty to notify provisions for the Veteran's new and material evidence claims.  These letters notified the Veteran of the necessary evidence to reopen a claim and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

Of note, the December 2007 notice letter inaccurately stated that the Veteran was last notified that he was denied service connection for pteryguim and a stomach disability in October 1982, as pertaining to a September 1982 rating decision when, in fact, the last final denial of service connection for the Veteran's stomach disability was in April 2005.  However, as the reasons described for the 1982 denial, that the evidence failed to show a chronic stomach disability, were the same as those provided by the RO in April 2005, the Veteran is not prejudiced by this error.  The Veteran was properly apprised of the information required to reopen his claim regardless of the date of the last final rating decision in this case.

The claims were subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, private treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

Although a VA examination was not provided in connection with these two claims, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claims have not been reopened; thus, an examination is not required.

In January 2012, the Board remanded the case to obtain the Veteran's Social Security records.  The Veteran's records from the Social Security Administration were obtained in February 2012.  The actions directed by the Board have been completed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA's duty to assist has also been met for these two claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

II. Reopening Previously Denied Claims

A determination by the RO becomes final if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c).  

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

III. Analysis

Right eye pterygium

In a September 1982 rating decision, the RO denied service connection for right eye pterygium.  Notice of the decision was provided by letter dated in October 1982.  The Veteran did not appeal the decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).  The decision became final on the basis of the evidence then of record.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1982).

The evidence of record considered at that time consisted of the Veteran's service treatment records and a July 1982 VA examination, which showed pterygium of the right eye.

The September 1982 rating decision denied the Veteran's claim for pterygium of the right eye because there was no evidence that this disability was incurred in service.

The additional evidence presented since the rating decision in September 1982 consists of service personnel records, incorporated with the claims file in VA medical center treatment records, private treatment records submitted in support of an unrelated claim and the Veteran's statements pertaining to his eye.  Also added to the claim file were the Veteran's records from the Social Security Administration

The evidence added to the claim file since the September 1982 rating decision notes some vision impairment, however the additional evidence fails to demonstrate or suggest that the eye disability is in any way related to the Veteran's service.  While the addition of personnel files to the claim file might have served as cause for reconsideration under 3.156(c), as these records do not pertain in any way to the incurrence of an eye disability in service, they are irrelevant to the Veteran's claim and thus this evidence fails to trigger the need for reconsideration under that regulation.

The additional evidence merely describes the presence of an eye disability, which was considered in the final September 1982 decision.  Thus, the evidence submitted is cumulative or duplicative of the evidence considered in the final September 1982 decision and it does not relate to an unestablished fact necessary to substantiate the claim.  While the evidence is new, it is not material.  See 38 C.F.R. § 3.156(a).


Stomach disability

The Veteran's stomach disability claim was also denied in the September 1982 rating decision.  The Veteran attempted to reopen the claim and it was denied by the Board in September 1987.  The last final decision pertaining to the Veteran's claim for a stomach disability was dated in April 2005.  The Veteran did not appeal the decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).  The decision became final on the basis of the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The evidence of record considered at that time consisted of the Veteran's service treatment and personnel records, a July 1982 VA examination and VA medical center records, and a statement from the Veteran noting that he wished to reopen his claim for service connection.

The RO denied service connection on the basis that the evidence failed to suggest that a chronic stomach disability was incurred in service.  

Since the April 2005 rating decision, additional statements from the Veteran, to include a statement that he was exposed to dioxin, VA medical center treatment records and Social Security Administration records have been added to the claims file.

The evidence added to the claims file since the April 2005 rating decision fails to demonstrate or suggest that the Veteran incurred a stomach disability in service.  Of note, the Veteran stated in his November 2008 substantive appeal stated that he was exposed to dioxin, thus the Veteran appears to have posited a new theory of entitlement.  However, as the Veteran has provided no evidence to support this theory of entitlement, this alone does not qualify as new and material evidence.  Roebuck, 20 Vet. App. at 307.

The evidence submitted is cumulative or duplicative of the evidence considered in the final April 2005 decision and it does not relate to an unestablished fact necessary to substantiate either claim.  While the evidence is new, it is not material.  See 38 C.F.R. § 3.156(a).

As evidence which raises a reasonable possibility of substantiating the claims has not been submitted since the final September 1982 and April 2005 rating decisions, reopening the Veteran's claims of service connection for pterygium of the right eye and a stomach disability is not warranted.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for pterygium of the right eye has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a stomach disability has not been received, and the appeal is denied.


REMAND

The Veteran served in as a combat engineer and the claims file includes a March 2006 audiology consultation treatment note which demonstrates bilateral hearing loss.  The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his present disability and service.  An examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's PTSD claim, the claims file includes an April 2009 letter from the Veteran's psychiatrist, Dr. J.S. which has not been translated from Spanish.  On remand, that document should be translated to English.  It is best that this action be completed on remand so that the RO will have an opportunity to consider whether new and material evidence has been received for this claim in the first instance.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hearing loss that is related to his active service.

The examination report must include a complete rationale for all opinions expressed.

2.  Obtain a translation of the April 2009 letter from Dr. J.S. and conduct any additional development necessary following the translation of that document.  

3.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


